United States Court of Appeals
                     For the First Circuit


No. 16-2268

                   THOMAS G. GALLAGHER, INC.,

                           Petitioner,

                               v.

 OCCUPATIONAL SAFETY AND HEALTH REVIEW COMMISSION; R. ALEXANDER
      ACOSTA, Secretary of Labor, U.S. Department of Labor,

                          Respondents.


                          ERRATA SHEET

          The opinion of this Court issued on December 4, 2017, is
amended as follows:

          On page 21, footnote 9, line 5: "others" is replaced
with "other"